Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been filed on September 7th, 2021.
Regarding the §103 rejections, Applicant respectfully traverses the rejection on claim 1 noting “in no sense does the winding or bias force adjustment mechanism of Lehnert (US Publication No. 20090114862) include ‘a flexible band with an upper side and an opposing underside provided for mounting in contact with the exterior of the ventilation duct’” and that Lehnert fails to teach a flexible band as claimed. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because claims have been amended. However, there is a new grounds of rejection in the Office Action below as a result of the argument. 
Examiner also notes that the citation of Petersen is maintained but that the Patent Number referenced should have been 2126499. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert (US Publication No. 20090114862) in view of Snyder (US Patent No. 6202962) and Barton (US Publication No. 20130333502) 
Regarding Claim 1, Lehnert teaches a device (24) for securing an actuator (10) mounted on an exterior (Figure 10) of a ventilation duct (34) against twisting during operation (abstract), wherein the in contact with 
[AltContent: textbox (Lehnert: Figure 1)]
    PNG
    media_image1.png
    341
    438
    media_image1.png
    Greyscale

However, Lehnert does not expressly teach that the band is a flexible band and the band comprises an adhesive layer and/or a magnetic layer made of a magnetized ferromagnetic material.
in contact with the exterior of the ventilation duct (10, column 2 lines 36 to 39, Figure 11, abstract) to provide the advantage of its both temporary and permanent support (column 3 lines 47 to 50).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the band of Lehnert to include a flexible band in view of the teachings of Snyder to provide the advantage of its both temporary and permanent support.
For clarity, Lehnert teaches a strap that is stiff and that can bend, but does not expressly state that the strap is flexible. Snyder specifically teaches a flexible strap that is used on ductwork to provide the advantage of its both temporary and permanent support; thereby providing motivation to make the band of Lehnert to be flexible. 
[AltContent: textbox (Snyder: Figure 7)]
    PNG
    media_image2.png
    365
    335
    media_image2.png
    Greyscale

Barton teaches and the band comprises an adhesive layer and/or a magnetic layer made of a magnetized ferromagnetic material paragraphs (paragraphs 0034 and 0047) to mount the damper actuator to the duct (paragraph 0034: the damper actuator may be connected to the standoff and the standoff may be connected to duct with one or more fasteners (e.g., screws, rivets, adhesive, solder, weld, etc.).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the flexible band of the combined teachings to include and the flexible band comprises an adhesive layer and/or a magnetic layer made of a magnetized ferromagnetic material in view of the teachings of Barton to mount the damper actuator to the duct.
[AltContent: textbox (Barton: Figure 1)]
    PNG
    media_image3.png
    410
    364
    media_image3.png
    Greyscale

Regarding Claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the receptacle (Lehnert: 30) is disposed in a transition region between the underside of the housing and an adjoining end face of the housing (Lehnert: annotated Figure 1), the end face is spaced as far as possible from the actuating axis (Lehnert: axis 22) of the actuator (Lehnert: 10, annotated Figure 1).
Regarding Claim 3, as applied to claim 1, the combined teachings teach the invention as described above but does not expressly teach wherein the flexible band has an elastic bending radius of at least 50 cm.

Therefore, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to cause the combined teachings to have wherein the flexible band has an elastic bending radius of at least 50 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combined teachings would not operate differently with the claimed bending radius when used with the matching pipe and since the elastic band need only match the diameter of the pipe that it is being adhered to, the combined teachings would still function appropriately having the claimed bending radius. Further, applicant places no criticality on the range claimed, indicating simply that the elastic bending radius has a value (page 4 paragraph 3 of specification).
Regarding Claim 4, as applied to claim 1, the combined teachings teach the invention as described above but does not expressly teach wherein the flexible band includes a metal band or a plastics band or a plastics strip.
Lehnert further teaches a clamp that can be spring steel or an elastic plastic (claim 10 of Lehnert). It is used in conjunction with the flexible band (24) to secure the actuating motor (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to apply the known technique of making a mounting component out of steel or an elastic plastic in view of the further teachings of Lehnert to secure an actuating motor and .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert (US Publication No. 20090114862) in view of Snyder (US Patent No. 6202962) and Barton (US Publication No. 20130333502) as applied to claim 1 in further view of Day (US Patent No. 3433907).
Regarding Claim 5, the combined teachings teach the invention as described above but does not expressly teach wherein: the fixing element comprises a headed stud with one narrow end piece and with one broad end piece; the longitudinal axis of the headed stud extends perpendicularly to the upper side of the flexible band; and the broad end piece is spaced further from this upper side than the narrow end piece.
Day teaches plates that are secured to an actuator slide that has a T-slot where nuts and bolts (understood narrow end piece is shaft of bolts, broad end piece is the square nut) are used within the T-slot (the nuts and bolts are fixing elements because there is a T-slot to receive them) to prevent rotation in the slot (annotated Figure 3, column 3 lines 26 to 35).  
[AltContent: textbox (Lehnert: annotated Figure 1)]
    PNG
    media_image4.png
    356
    511
    media_image4.png
    Greyscale

[AltContent: textbox (Day: Figure 3)]
    PNG
    media_image5.png
    532
    444
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to substitute the cylindrical pin (Lehnert: 26) of the combined teachings with a square head bolt in view of the teachings of Day which would have yielded the predictable result of preventing rotation in the slot which would teach the claimed limitations: wherein: the fixing element (substituted nut and bolt) comprises a headed stud (Day: nut on bolt) with one narrow end piece (Day: bolt shaft) and with one broad end piece (Day: nut); the longitudinal axis of the headed stud (Day: axis of bolt) extends perpendicularly to the upper side of the flexible band (Lehnert: 26 in Figure 1); and the broad end piece is spaced further from this upper side than the narrow end piece (Day: Figure 3).
Regarding claim 6, as applied to claim 5, the combined teachings teach the invention as described above and further teach wherein: the receptacle (Lehnert: 30) is disposed in a transition region between the underside of the housing and an adjoining end face of the housing (Lehnert: annotated Figure 1); the end face is spaced as far as possible from the actuating axis of the actuator (Lehnert: annotated Figure 1).
However the teachings are silent on the headed stud is geometrically matched to a receptacle formed as a T-groove disposed on the underside of the actuator housing; the T-groove extends in the direction toward the actuating axis and in the opposite direction toward the end face of the housing; and after the insertion of the headed stud into the T- groove, the actuator is fixed against movements about the actuating axis and against movements parallel to the actuating axis.
Day further teaches a T-groove in an actuator slide that receives bolts and nuts that are shaped to prevent rotation in the slot (Figure 3, column 3 lines 26 to 35).  
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to substitute the receptacle of the combined teachings (Lehnert: 30) with a T-groove in view of the further teachings of Day which would have yielded the predictable result of preventing rotation in the slot which would meet the claimed limitations: the headed stud (Day: nuts and bolts) is geometrically matched to a receptacle formed as a T-groove (Day: Figure 3, T-slot is and nut and bolt are designed specifically to fit together) disposed on the underside of the actuator housing (Lehnert: annotated Figure 1); the T-groove extends in the direction toward the actuating axis and in the opposite direction toward the end face of the housing (Day: Figure 3 shows T-slot parallel with actuator slide); and after the insertion of the headed stud into the T- groove, the actuator is fixed against movements about the actuating axis and against movements parallel to the actuating axis (Day: column 3 lines 26 to 35).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lehnert (US Publication No. 20090114862) in view of Snyder (US Patent No. 6202962) and Barton (US Publication No. 20130333502) as applied to claim 1 in further view of Petersen (US Patent No. 2126499).
Regarding Claim 7, the combined teachings teach the invention as described above but does not expressly teach wherein: the fixing element comprises a fold formed in the flexible band; the fold includes one broad end piece and one narrow end piece; the fold extends perpendicularly away from the upper side of the flexible band; and the broad end piece of the fold is spaced further from this upper side than the narrow end piece of the fold.
Petersen teaches the fixing element comprises a fold formed in the flexible band (Figure 7); the fold (Figure 7) includes one broad end piece (16) and one narrow end piece (between 16C); the fold (Figure 7) extends perpendicularly away from the upper side of the flexible band (opposite side of 16b); and the broad end piece (16) of the fold (Figure 7) is spaced further from this upper side (opposite side of 16b) than the narrow end piece (between 16C) of the fold (Figure 7) to provide such a joint or lock which can be assembled or erected by unskilled labor and with a minimum of tools (column 1 lines 9 to 11).
[AltContent: textbox (Petersen: Figures 6 and 7)]
    PNG
    media_image6.png
    249
    316
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the fixing element comprises a fold formed in the flexible band; the fold includes one broad end piece and one narrow end piece; the 
For clarity, the combined teachings teach a metal strap (Lehnert: 24). Petersen teaches a technique of folding sheet metal for ductwork in order to provide a joint that has a T structure (Petersen: Figure 7) and a mating receptacle to receive the T structure (Petersen: Figure 6). Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to apply the technique of folding sheet metal to create a joint that is received by a mating T structure.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lehnert (US Publication No. 20090114862) in view of Snyder (US Patent No. 6202962), Barton (US Publication No. 20130333502) and Petersen (US Patent No. 2126499) as applied to claim 7 in further view of Tolbert (US Patent No. 5112013).
Regarding Claim 8, as applied to claim 7, the combined teachings teach the invention as described above and further teach wherein: the receptacle (Lehnert: 30) is disposed in a transition region between the underside of the housing and an adjoining end face of the housing (Lehnert: annotated Figure 1); the end face is spaced as far as possible from the actuating axis of the actuator (Lehnert: annotated Figure 1). 
However, the combined teachings are silent on the fold is geometrically matched to a receptacle formed as a T-groove on the underside of the actuator housing, the T-groove extending in the direction toward the actuating axis and in the opposite direction toward the end face of the housing; and after the insertion of the fold into the T-groove, the actuator is fixed against movements about the actuating axis and against movements parallel to the actuating axis.

[AltContent: textbox (Tolbert: Figure 1)]
    PNG
    media_image7.png
    510
    607
    media_image7.png
    Greyscale

 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to substitute the receptacle (Lehnert: 30) of the combined teachings with a T-groove on the underside of a mounting bracket in view of the teachings of Tolbert to retain a cross member in the slot which meets the remaining claimed limitations: the fold (Petersen in claim 7) is geometrically matched to a receptacle formed as a T-groove on the underside of the actuator housing (Tolbert: Figure 1), the T-groove extending in the direction toward the actuating axis and in the opposite direction toward the end face of the housing (substituting shape of Lehnert receptacle with T-slot of mounting bracket); and after the insertion of the fold into the T-groove, the actuator is fixed against 
9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert (US Publication No. 20090114862) in view of Snyder (US Patent No. 6202962) and Barton (US Publication No. 20130333502) as applied to claim 1 in further view of Tolbert (US Patent No. 5112013).
Regarding Claim 9, the combined teachings teach the invention as described above but does not expressly teach wherein: the fixing element comprises a protrusion formed in the flexible band and extending parallel away from the upper side; and the protrusion comprises a half-open cut-out extending transversely to the longitudinal extent of the flexible band as a lateral stop.
Tolbert teaches the fixing element (36) comprises a protrusion formed in the flexible band and extending parallel away from the upper side (Figure 1) and a receiving slot (60) on a mounting bracket (14) comprising a half-open cut-out extending transversely to the longitudinal extent of the flexible band as a lateral stop (Figure 1) to secure a strap to a bracket (abstract).
Additionally, Applicant has not disclosed that having a fixing element protrusion on the flexible band and a receptacle on the actuator housing does anything more than produce the predictable result of preventing rotation of the actuator. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at a time before the invention was effectively filed, to modify the location of the protrusion shape and receptacle shape and meet the claimed limitations in order to provide the predictable results of securing a strap to a bracket. 
For clarity, the combined teachings teach the structure of the claimed invention except for the half-open cut-out being on the strap. Tolbert teaches a mounting bracket with a half-open cut-out and a mating strap structure. It would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to switch the half-open cut-out on the mounting structure with the 
Regarding claim 10, as applied to claim 9, the combined teachings teach the invention as described above and further teach wherein: the receptacle (Lehnert: 30) is disposed in a transition region between the underside of the housing and an adjoining end face of the housing (Lehnert: annotated Figure 1); the end face is spaced as far as possible from the actuating axis of the actuator (Lehnert: annotated Figure 1).
However, the combined teachings are silent on the protrusion is geometrically matched to a receptacle comprising a T-bar on the underside of the actuator housing; the T-bar extends in the direction toward the actuating axis and in the opposite direction toward the end face of the housing; and after the insertion of the protrusion into the T-bar, the actuator is fixed against movements about the actuating axis and against movements parallel to the actuating axis.
Tolbert, as applied in Claim 9, further teaches the protrusion (60) is geometrically matched to a receptacle comprising a T-bar (36) on the underside of the actuator housing (14) to secure a strap to a bracket (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings with the protrusion is geometrically matched to a receptacle comprising a T-bar on the underside of the actuator housing; the T-bar extends in the direction toward the actuating axis and in the opposite direction toward the end face of the housing; and after the insertion of the protrusion into the T-bar, the actuator is fixed against movements about the actuating axis and against movements parallel to the actuating axis in view of the further teachings of Tolbert to secure a strap to a bracket.
For clarity, the combined teachings teach the overall structure of the claimed invention. Tolbert teaches the T-bar and matching receptacle shape as understood in their rearranged positions of claim 9. 
Regarding claim 11, as applied to claim 10, the combined teachings teach the invention as described above and further teach and the actuator (Lehnert: housing, paragraph 0035) is thereby fixed against movements in directions toward the actuating axis (Lehnert: Figure 1), so that the slot has virtually no play in the direction arrow when a torque is exerted (Lehnert: paragraph 0035).
However, the combined teachings are silent on wherein: after the insertion of the protrusion into the T-bar, the cut-out introduced into the protrusion abuts against a narrow end piece of the T-bar as a stop; and the actuator is thereby fixed against movements in directions toward the actuating axis.
Tolbert further teaches wherein: after the insertion of the protrusion (14) into the T-bar (annotated Figure 1), the cut-out (60) introduced into the protrusion (14) abuts against a narrow end piece of the T-bar as a stop (annotated Figure 1) to secure a strap to a bracket (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: after the insertion of the protrusion into the T-bar, the cut-out introduced into the protrusion abuts against a narrow end piece of the T-bar as a stop in view of the further teachings of Tolbert to secure a strap to a bracket.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fischer (US Publication No. 20160032794) teaches a flap valve device.
	Emmons (US Publication No. 20150168004) teaches an HVAC actuator with light indicator.
	Bruno (Foreign Patent No. EP2712285) teaches an actuator. 
Zhu (US Patent No. 6431203) teaches an actuator mounting assembly.
	Clopton (US Patent No. 5311983) teaches a conveyor frame with drive housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762